Mein ne sate tage

REPUBLIC_OF LIBERIA)
MONTSERRADO COUNTY)

PRIVATE USE PERMIT CONTRACT BETWEEN THE FORESTRY DEVELOPMENT
AUTHORUTY AND LOFA DEVELOPMENT CORPORATION FOR HARVESTING OF
4,058 HECTARES OF FORESTLAND LOCATED AT KOLAHUN, LOFA COUNTY,
REPUBLIC OF LIBERIA

THIS CONTRACT made and entered into this as day of Neveu bea AD.

2009, by and between the Government of Liberia, through the Forestry Development Authority,
hereinafter referred to as the Authority, represented by its Managing Director, John T. Woods,
and Lofa Development Corporation, a duly registered corporation under the laws of Liberia,
represented by its Chief Exeeutive Ofieer, Macy Kpoto , hereby;

WITNESS E T BH:

WRHEREAS, the Authority is statutorily responsible for the sustainable management and use of
all categories of forest resources;

WHEREAS, Mary Kpoto is a private citizen of Liberia and owner of a tract of 13,390 hectares
of forested land by virtue of inheritance as beneficiary of her late husband Keikvrah B. Kpoto;
said tract of land also called the Kpoto Farm, lying and situated in Kolahun District, Lofa
County, Liberia;

WHEREAS, by virtue of Section 5.6 ° ‘3 of the National Forestry Reform Law (NFRL} of
2006, copy of a duly certified in proof of ownership of the subject tract of

land is hereto attached and marked Exhibit “A” to form a cogent part of this contact;

WHEREAS, verification of proc? of ownership of the suigect land avea is further attested by the
Ministry of Lands, Miv»s and Energy as ean be seen through a letter from Dr, Eugene H.
Shannon hereto attaches and marked Exhibit “B” to form also a cogent part of this contract;

WHEREAS, validation of the area in keeping with Sections 4.4 and 4.5 of the NFRL and
Section 61 of FDA Regulation 102-07 shows that the said tact of land is inclusive of 7,937
hectares demarcated for nvultiple land use and an overlap of 1,395 hectares into the Wologisi
Proposed Protected Arca leaving a remainder of 4,058 hectares of forestland for commercial
forestry. The said validation report is hereto attached and marked Exhibit “C” to form also an
integral part of this cantract;

WHEREAS, is desirous of commercializing harvestable tree species on said the
tract of remaining hectares of land;

WHEREAS, the Authority having examined Mary Kpoto’s application and the requirements of
Section 5.6 of the NFRL having been inet, declares Mary Kpoto qualified for issuance of a
Private Use Permit and

NOW, THEREFORE, for and in consideration of the mutual promises and agreements herein
contained, the parties do hereby agree as follows;

im Metes and Bounds of Kpote Farm
The available commercial area of Kpoto's lund 2eed lies within Latitudes 8°1°12"-8°@°0" North

of the Equator and Longitudes 9°97°0"-10°0°36" West of the Greenwich meridian and it is
located in Lofa County-L IBERIA.

The available commercial area of Kpoto’s Jand deed commences at a point Northeast of the ”

Town of Sigisu (8°01710.94"N-10°00'54.54°°W); thence g line runs Due North for 2,700 meters
to a point (8°02'27.96"N- 1oF90"ss. SOW), thence a ling runs N 89° E for 1,950 meters to a point

FORRAIAD REAR RARER ALOU Sot

Fa]

Sed
(8°05'30.89°N-9°58'56.44"W); thence a line mins N 63° E for 581 meters to a point
(8°O5°39.53"N-9°58°39,.53"W), thence a line mins N 34° E for 914 meters to a point
(8°05°$7.08"N-9°58°15.54"W); thence a line runs N 5° W for 716 meters to a point
(8°66°20.09"N-9°50°17.56"W); thence a line runs N 47° W for 364 meters to a point
(8°06'28,15"N-9°5826,14"W); thence a line runs N 10° E for 477 meters to a point
(8°06°43.35°N-9°58'23.37°W); thence a line mins N 31° E for 709 meters to a point

8°O7°03.I'N-9°SS1LSOPW); thence a line muns N 6° W for 211 meters to a point
(8°07°09.98"N-9°58'12.17°W}, thence a line nins N 52° W for 1,129 meters to a point
(8°07°32,57"°W-9°S8"41.21"W); thence a line mins N 48° E for 959 meters to a point
{8°07 53.06°W-9°58°17.81"W); thence a line runs S 38° E for 1,950 meters to the point on the
boundary line of the Wologizi Proposed Protected Area (PPA)-(8°07'03.4 ]"N-9°57°38,60"°W);
thence a line runs S 13° W for 2,551 meters to a point (8°05°42.77"N-9°57'57,28°W); thence a
line nuns S 60° W for 1,091 meters ta a point (8°05'24,99"N-9°58'38.60"W); thence a line runs
S 16° W for 1,295 meters to a point (8°04'44.91"N-9°58'39.64"W): thence a fine nuns § 55° E
for 455 meters to a point (8°04'36.47"N-9°58'27.69" W); thence a line runs N 68° E for 2,248
meters to 4 point (8°O5'G3. 26°N-9°57° 19.41" W); thence a line runs S 77° E for 602 meters to 2
paint (8°04'58.80"N-9°57'00.56"W), thence a line mns S 4° B 2,578 meters to a point
(8°03°35 AO"N-9°56°54.88"W); thence a line runs $ 21° W for 1,555 meters to a point
(8°G2°48.24°N-9°57°13.18"W); thence a line runs S 37° W for 2,434 meters to 2 point
(8°01 '44.63"N-9°58'00.63"W); thence a line nins S 21° W for 1,188 meters to a point
(8°01 08.91"N-9°58'14.31"W); thence a line runs § 73° E for 670 meters to a point
(8°01 '02.69"N-9°57'53.60"W); thence a line runs S 16° W for 339 meters to a point
(8°00°S 1.89"N-9°57°56.49"W); thence a line runs N 84” W for 5,453 meters to the point of
COMMENCEMENT, (8°61°L0.94"N-10°00°54.54"W), embracing 4,058 heetares of forest land
and NO MORE.

2. Map of Kpote Farm
stsia'e Forestry Development

tap of Kpote's Deeded Land Property Plotted
by FDA GIS & Remote Seming Laboratory (13,390 Hectares)

3. “ Contract Objective

a, To harvest merchantable tree species from 4,058 hectares of tract of land otherwise
called the Kpoto Farm
b. To create alternative uses of the tract of land after harvesting of trees
e. To create employment for about 200 loeals of the contract area and surrounding
fowns and villages.
4. Contract Durstion

The contract shall be for three (3) years.

5. Chain of Custedy System
In keeping with Section 13.5 of the National Forestry Reform Law of 2006 and sections
(1-35) of FDA Regulation 108-07, the Chain of Custody Systern will apply during the life
and implementation of this contract. The system so established for the tracking of logs,
timber and wood products from forest to processing and then to domestic or foreign
market shall be managed by Societe Generale de Surveillance (SGS) using SGS/Helveta
equipment and software as provided for by section 3,2 (3) of the Chain of Custody
System Management Contract of 2007.

6. Land Rental & Stampage Tax
Consistent with Seetion 5.706) of the National Forestry Reform Law of 2006, the
Company shall not be charged to pay land rental tax. However, stumpage shall be paid
consistent with Section 5.7 (¢) of the National Forestry Reform Law and also consistent
with Section 22(b) of Regulation 107-07.

7. Gther Fees & GOL Taxes

AJ other fees and GOL Toxes levied on the project shall be consistent with the Revenue
Law of Liberia and FDA Regulation,

& Pre-felling Date

Bofore Company is certified for felling, all pre-felling operations including the following
must be completed:

a. Posting US525,000.00 which is performance bond for TSC category
b. Submission of initial annual operations plan
¢, Environmental Impact Assessment

o Employment

Recruitment and employment by the Company ‘shall be consistent with Labor Law of
Liberia and Intemational Labor Organization.

10. Termination

‘This contract shall be terminated if the company upon notice of breach of any term of this
Contract fails to remedy said breach within a period of (60) sixty days. .

9. Foree Majeure

In the event of force majcure, which causes either party from meeting its obligations |.

herein stated, the Contract shall be suspeaded as long as the force majeure continues.

Duty of Care
‘Water course protection .
Erosion prevention .
Prevention of pollution to rivers, steams and other waterways by disposal of wastes

Prevention of fire disaster

a.
b.
c.
a.

The operation shall also be in conformity with intemational conventions to which Liberia is
a party. They include: the Convention on Biodiversity, the Intemational Tropical Timber
Agreement, the United Nation Framework Convention on Climate Change, the United
Nations Convention to Combat Desertification, the Convention on International Trade In
Endangered Species and the RAMSAR Convention on Wetland Management

i. Governing Laws

In effecting this Contract between the Corporation and the Authority, the relevant Laws
of Liberia including but not limited to the National Forestry Reform Law and regniation
governing Chain of Custody will prevail.

4.
indin; c

This Agreement is binding on the parties, their successors-in-office as if they were
physically present at executien of this instrument.

In witness whereof, we have affixed our signatures on the day and date first mentioned
above.

For the Authority

PEP Br hax

Witness” John T? Woods
Managing Director

For the Company

Witness in Mary Kpoto

Chief Executive Officer

‘ ‘\ cL,
Attested: BK } mo

